DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 6, 8, 10, 13, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, line 3, recites “0,01 – 24 hours” but it is unclear what 0,01 hours means. It will be interpreted to be 0.01 hours, as best understood by the examiner.
Regarding claim 5, lines 2-3, “the heat treated fibrous particulate” lacks antecedent basis and it is unclear whether or not it is directed to the moss.
Regarding claim 6, line 4, recites “0,1 – 2 mm” but it is unclear what 0,1 mm means. It will be interpreted to be 0.1 mm, as best understood by the examiner.
Regarding claims 8 and 15, the phrase "essentially" renders the claim indefinite because it is unclear if applicant intended to write “biomass is consisting essentially of”, or if not, then it is unclear if the limitations listed after “essentially” are required.
Regarding claim 10, lines 3-4, recites “at least soil-borne- and seed-borne fungal disease-suppressive activity and saprophytic mould-suppressive activity” but it is unclear if just one or all of the 
Regarding claim 13, line 3, recites “0,1 – 2 mm” but it is unclear what 0,1 mm means. It will be interpreted to be 0.1 mm, as best understood by the examiner.
Regarding claim 20, line 2, recites “0,01 – 24 hours” but it is unclear what 0,01 hours means. It will be interpreted to be 0.01 hours, as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-8, 10-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jokinen (WO 2015044526) in view of `GOOD, RICH SOIL` COULD BE A DISASTER IF BROUGHT INDOORS article (Chicago Tribune, Vic Sussman, July 1985), hereinafter Jokinen and Chicago Tribune, respectively.
Regarding claim 1, Jokinen teaches a method for stimulating plant disease-suppressive activity in Sphagnum moss biomass (Page 14, lines 9-13), wherein said method Sphagnum moss biomass is heat treated (Page 6, lines 32-35), thereupon a flow of air heated is conveyed to Sphagnum moss biomass (Page 8, lines 16-17).
0C and heating for a predetermined period of time.
Chicago Tribune teaches heat treating organic matter to a temperature within a range of 60-710C for 30 minutes for sterilization purposes (Page 1, para 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jokinen with the teachings of the Chicago Tribune to provide a temperature range and heating time, as doing so would provide conditions that would kill nematodes, most pathogenic bacteria, and most plant viruses while also sparing other important microbial life, as recognized by the Chicago Tribune (Page 1, para 6).
Regarding claim 2, Jokinen as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein said Sphagnum moss biomass is freshly harvested prior to heat treatment (Jokinen – Sphagnum moss is freshly harvested; Page 6, lines 32-35).
Regarding claim 3, Jokinen as modified teaches the limitations of claim 1 and further teaches wherein the time period for heat treatment of Sphagnum moss biomass is 0,01 - 24 hours (Chicago Tribune – heat treatment is for 30 minutes; Page 1, para 6).
Regarding claim 4, Jokinen as modified teaches the limitations of claim 1, as indicated above, and teaches further comprising subjecting Sphagnum moss biomass to size reduction prior to heat treatment, thereupon a fibrous particulate with particle size at most 40 mm is formed (Jokinen – optionally dried Sphagnum moss is subjected to reduction in particle size wherein the maximum particle size of class A is 40 mm; Page 7, lines 2 & 8-10).
Regarding claim 5, Jokinen as modified teaches the limitations of claim 1, as indicated above, and teaches further comprising classifying the heat treated fibrous particulate by particle size thereof to form a number of fractions with particle size distribution within 20 - 40 mm (Jokinen – optionally dried 
Regarding claim 7, Jokinen as modified teaches the limtiations of claim 1, as indicated above and further teaches wherein Sphagnum moss biomass is selected from naturally occurring Sphagnum species and naturally occurring mixed Sphagnum moss community blends (Jokinen – Sphagnum moss of the genus Sphagnum may comprise one or more botanical Sphagnum species; Page 6, lines 9-18).
Regarding claim 8, Jokinen as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein Sphagnum moss biomass essentially consists of Sphagnum fuscum (Jokinen – moss may comprise S. fuscum; Page 6, lines 16-17).
Regarding claim 10, Jokinen as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein plant disease-suppressive activity is fungal disease-suppressive activity and mould-suppressive activity (Jokinen – growing medium has antifungal and mold-controlling properties; Page 14, lines 9-13).
Regarding claim 11, Jokinen as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein said plant disease-suppressive growing medium is provided in the form of a fibrous particulate or a powder with particle size at most 40 mm (Jokinen – moss particles in class A have a maximum size of 40 mm; Page 7, lines 8-10).
Regarding claim 12, Jokinen as modified teaches the limitations of claim 11, as indicated above, and further teaches the medium in the form of a fibrous particulate having particle size distribution consisting of 20 - 40 mm (Jokinen –Sphagnum moss is subjected to reduction in particle size wherein class B has a maximum particle size of 20 mm and class A has a maximum particle size of 40 mm. Page 7, lines 2 & 8-10).
Regarding claim 14, Jokinen as modified teaches the limitations of claim 11, as indicated above, and further teaches Sphagnum moss biomass selected from naturally occurring Sphagnum species and 
Regarding claim 15, Jokinen as modified teaches the limitations of claim 11, as indicated above, and further teaches Sphagnum moss biomass that essentially consists of Sphagnum fuscum (Jokinen – Page 6, line 17).
Regarding claim 16, Jokinen as modified teaches the limitations of claim 11, as indicated above, and further teaches further comprising an at least one additive consisting of: binders (Page 8, lines 19-23).
Regarding claim 17, Jokinen as modified teaches the limitations of claim 11, as indicated above, and further teaches seedbed (Jokinen – seedling cultivation cubes; Page 13, lines 5-7) comprising the plant disease-suppressive growing medium as defined in claim 11 (see rejection of claim 11 above; note that the growing medium of Jokinen is capable of being used in various ways including as a seedbed).
Regarding claim 18, Jokinen as modified teaches the limitations of claim 11, as indicated above, and further teaches a fungus-, mold- and/or mildew prevention agent comprising the plant disease-suppressive growing medium according to claim 11 (see rejection of claim 11 above; note that the growing medium of Jokinen is capable of being used in various ways including as a fungus, mold, and mildew prevention agent; Page 13, lines 9-13)
Regarding claim 19, Jokinen as modified teaches the limitations of claim 11, as indicated above, and further teaches an insulating material comprising the plant disease-suppressive growing medium according to claim 11 (see rejection of claim 11 above; note that the growing medium of Jokinen is capable of being used in various ways; Page 15, lines 1-9).
Regarding claim 20, Jokinen as modified teaches the limitations of claim 2, as indicated above and further teaches wherein the time period for heat treatment of Sphagnum moss biomass is 0,01 - 24 hours (Chicago Tribune – heat treatment is for 30 minutes; Page 1, para 6).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jokinen in view of Chicago Tribune, as applied to claims 1-5, 7-8, 10-12 and 14-20 above, and further in view of Kwon (KR 20060002494), hereinafter Jokinen, Chicago Tribune and Kwon, respectively.
Regarding claim 6, Jokinen as modified teaches the limitations of claim 1, as indicated above, and further teaches further comprising subjecting heat treated Sphagnum moss biomass to size reduction (Jokinen – Page 7, line 2) but does not teach a powder with a particle size distribution within 0,1-2 mm is formed.
Kwon teaches a soil composition wherein a powder has a particle size distribution within 0.8-1.5 mm (Page 7, para 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jokinen with the teachings of Kwon to provide a powder with a particle size distribution within 0.8-1.5 mm, as doing so would increase the porosity and water permeability, as recognized by Kwon (Page 7, para 3).
Regarding claim 13, Jokinen as modified teaches the growing medium of claim 11, as indicated above, but does not teach a powder with a particle size distribution within 0,1-2 mm is formed.
Kwon teaches a soil composition wherein a powder has a particle size distribution within 0.8-1.5 mm (Page 7, para 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jokinen with the teachings of Kwon to provide a powder with a particle size distribution within 0.8-1.5 mm, as doing so would increase the porosity and water permeability, as recognized by Kwon (Page 7, para 3).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jokinen in view of Chicago Tribune, as applied to claims 1-5, 7-8, 10-12 and 14-20 above, and further in view of Virolainen (EP 2586292) hereinafter Jokinen, Chicago Tribune and Virolainen, respectively.

Virolainen teaches wherein moss biomass typically occurs at a depth of between 20-30 cm (Col. 4, para [0016]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jokinen with the teachings of the Virolainen to provide a depth for the moss biomass, as doing so would provide a depth at which moss is typically found, as recognized by Virolainen (Col. 4, para [0016]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to types of soilless media which share similar limitations to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643